UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) May 25, 2011 Coastal Banking Company, Inc. (Exact name of registrant as specified in its charter) South Carolina (State or other jurisdiction of incorporation) 000-28333 58-2455445 (Commission File Number) (IRS Employer Identification No.) 36 Sea Island Parkway, Beaufort, South Carolina (Address of principal executive offices) (Zip Code) (843) 522-1228 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders. The annual meeting of shareholders of Coastal Banking Company, Inc. (the “Company”) was held on May25,2011 (the “Annual Meeting”).Proxies for the Annual Meeting were solicited pursuant to Section 14(a) of the Securities Exchange Act of 1934, as amended.The matters listed below were submitted to a vote of the Company’s shareholders and the final voting results were as follows: Votes on the election of three (3) Class III directors for a three-year term expiring in 2014 were as follows: Name For Withheld Abstentions Broker Non-Votes Robert B. Pinkerton - Edward Wilson - Marshall E. Wood - Votes on the election of one (1) Class II director for a two-year term expiring in 2013 were as follows: Name For Withheld Abstentions Broker Non-Votes Mark B. Heles - Votes on the proposal to ratify the appointment of Mauldin & Jenkins, Certified Public Accountants, LLC, as the Company’s independent registered public accounting firm for the year ending December31,2011 were as follows: For Against Abstentions Broker Non-Votes - Votes on the proposal to approve a non-binding resolution regarding the compensation of the Company’s executive officers named in the Summary Compensation Table of the Company’s Proxy Statement for the Annual Meeting, including the executive compensation tables and related disclosure in the Proxy Statement, were as follows: For Against Abstentions Broker Non-Votes 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COASTAL BANKING COMPANY, INC. Dated: May 26, 2011 By: /s/Paul Garrigues Paul Garrigues Chief Financial Officer 3
